EXHIBIT 10.42

THE WHITEWAVE FOODS COMPANY

POST-2004 EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated Effective as of January 1, 2014)



--------------------------------------------------------------------------------

THE WHITEWAVE FOODS COMPANY

POST-2004 EXECUTIVE DEFERRED COMPENSATION PLAN

Table of Contents

 

          Page  

ARTICLE I

   DEFINITIONS      4   

ARTICLE II

   ELIGIBILITY      6   

ARTICLE III

   CREDITS TO ACCOUNT      7   

ARTICLE IV

   BENEFITS      10   

ARTICLE V

   PAYMENT OF BENEFITS AT TERMINATION      11   

ARTICLE VI

   IN-SERVICE WITHDRAWALS      13   

ARTICLE VII

   ADMINISTRATION OF THE PLAN      14   

ARTICLE VIII

   CLAIMS REVIEW PROCEDURE      15   

ARTICLE IX

   LIMITATION OF RIGHTS      16   

ARTICLE X

   LIMITATION OF ASSIGNMENT AND PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE     
17   

ARTICLE XI

   AMENDMENT TO OR TERMINATION OF THE PLAN      17   

ARTICLE XII

   GENERAL AND MISCELLANEOUS      17   

 

2



--------------------------------------------------------------------------------

THE WHITEWAVE FOODS COMPANY

POST-2004 EXECUTIVE DEFERRED COMPENSATION PLAN

PREAMBLE

WHEREAS, due to the adoption of Section 409A of the Internal Revenue Code of
1986, as amended, Dean Foods Company, a corporation formed under the laws of the
State of Delaware (“Dean Foods”), previously established the Dean Foods Company
Post -2004 Executive Deferred Compensation Plan (the “Dean Foods Post-2004
Plan”) for the exclusive benefit of a select group of management and highly
compensated employees of Dean Foods and its affiliates to provide an additional
means by which such employees may defer funds payable with respect to services
rendered in periods after 2004 for their retirement;

WHEREAS, effective May 23, 2013, Dean Foods completed the distribution of a
controlling interest in The WhiteWave Foods Company, a Delaware corporation (the
“Company”), to the stockholders of Dean Foods;

WHEREAS, certain employees of the Company and its subsidiaries were participants
in the Dean Foods Post-2004 Plan;

WHEREAS, pursuant to the terms of an Employee Matters Agreement, entered into
between Dean Foods and the Company substantially contemporaneously with the
initial public offering of the Company’s common stock (the “EMA”), the parties
allocated to the Company and its subsidiaries certain responsibilities and
liabilities in respect of their respective employees and former employees (the
“WhiteWave Group Employees”);

WHEREAS, pursuant to the EMA, WhiteWave established certain employee benefit
plans for the benefit of WhiteWave Group Employees effective as of the effective
date of the Distribution (the “Distribution Effective Date”), including The
WhiteWave Foods Company Post-2004 Executive Deferred Compensation Plan (the
“Plan”), a nonqualified deferred compensation plan that is substantially similar
to the Dean Foods Post-2004 Plan, and to which Dean Foods transferred the
notional account balances held under such Dean Foods Post-2004 Plan in respect
of WhiteWave Group Employees as of the Distribution Effective Date; and

WHEREAS, the Company now desires to amend and restate the Plan to permit certain
Participants to defer restricted stock units.

NOW, THEREFORE, the Company hereby amends and restates the Plan to provide as
follows:

 

3



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 “Account” shall mean the individual bookkeeping record established by the
Committee showing the monetary value of the interest in the Plan of each
Participant or Beneficiary. With regard to any Participant who is a Dean Foods
Participant, such Account shall reflect the accrued balance in his or her
account under the Dean Foods Post-2004 Plan as of the Distribution Effective
Date, which shall thereafter be adjusted and administered in accordance with the
terms and conditions of this Plan.

1.2 “Affiliate” shall mean a member of a controlled group of corporations (as
defined in Section 414(b) of the Code), a group of trades or businesses (whether
or not incorporated) which are under common control (as defined in
Section 414(c) of the Code), or an affiliated service group (as defined in
Section 414(m) of the Code) of which the Company is a member; and any entity
otherwise required to be aggregated with the Company pursuant to Section 414(o)
of the Code or the regulations issued thereunder; and any other entity in which
the Company has an ownership interest and to which the Company elects to make
participation in the Plan available.

1.3 “Annual Compensation” shall mean the salary, bonuses and commissions paid or
accrued by the Company or an Affiliate to an employee as remuneration for
personal services rendered during each Plan Year, as reported on the employee’s
federal income tax withholding statement or statements (IRS Form W-2 or its
subsequent equivalent), together with any amounts not includable in such
employee’s gross income pursuant to Sections 125 or 402(g) of the Code, and any
amounts deferred by such employee pursuant to Section 3.1 hereof. The term
“Annual Compensation” with respect to Non-employee Directors shall include cash
retainers (excluding meeting fees, if any). The term “Annual Compensation” shall
not include Restricted Stock Units granted to Participants and deferred under
this Plan.

1.4 “Beneficiary” shall mean the Beneficiary designated by each Participant
under the 401(k) Plan; provided, however, that a Participant may designate a
different Beneficiary hereunder by delivering to the Committee a written
beneficiary designation, in the form provided by the Committee, and executed
specifically with respect to this Plan. With respect to any Dean Foods
Participant, any Beneficiary designation made under the Dean Foods Post-2004
Plan separate and distinct from any designation under any qualified plan shall
be honored and accepted as a Beneficiary designation hereunder, unless and until
changed in accordance with the applicable terms hereof.

1.5 “Board” shall mean the Board of Directors of the Company.

1.6 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.

1.7 “Committee” shall mean the Compensation Committee of the Board (or such
other committee of the Board or of officers of the Company as shall be
designated by the Board to administer the Plan).

 

4



--------------------------------------------------------------------------------

1.8 “Common Stock” shall mean the common stock of the Company.

1.9 “Company” shall have the meaning ascribed thereto in the Preamble.

1.10 “Company Contribution Account” shall mean the subaccount of each
Participant’s Account showing the monetary value of the Participant’s interest
in the Plan which is attributable to matching or Profit Sharing Credits credited
pursuant to Sections 3.2 and 3.3. A separate subaccount shall be maintained for
each Plan Year. With regard to any Participant who is a Dean Foods Participant,
such Company Contribution Account shall reflect the accrued balance in his or
her company contribution account under the Dean Foods Post-2004 Plan as of the
Distribution Effective Date, which shall thereafter be adjusted and administered
in accordance with the terms and conditions of this Plan.

1.11 “Dean Foods” shall have the meaning ascribed thereto in the Preamble.

1.12 “Dean Foods Participant” shall mean any person who, at the Distribution
Effective Date, is a WhiteWave Group Employee and immediately prior to the
Distribution Effective Date was a participant in the Dean Foods Post-2004 Plan.

1.13 “Dean Foods Post-2004 Plan” shall have the meaning ascribed thereto in the
Preamble.

1.14 “Disability” shall mean the Participant either (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.

1.15 “Distribution Effective Date” shall have the meaning ascribed thereto in
the Preamble.

1.16 “Fair Market Value” shall mean the closing sales price of a share of Common
Stock as reported by the New York Stock Exchange, or such other principal
national exchange or trading system on which the Common Stock is then listed or
traded on the applicable date or, if the Common Stock is not traded on such
date, the most recent date on which the Common Stock was traded. Notwithstanding
the foregoing, if shares of Common Stock are not traded on a national exchange
or trading system, Fair Market Value shall be determined by the Committee in
good faith using such objective criteria as it shall deem appropriate.

1.17 “401(k) Plan” shall mean The WhiteWave Foods Company 401(k) Plan.

1.18 “Non-employee Director” means any director serving on the Board, other than
a director who is an officer or employee of the Company or any Subsidiary.

 

5



--------------------------------------------------------------------------------

1.19 “Participant” shall mean an individual who has been designated by the
Committee as being eligible to participate in the Plan.

1.20 “Performance-Based Compensation” shall mean compensation earned by a
Participant based on satisfaction of variable and contingent individual or
organizational performance criteria not readily ascertainable at the time the
election is made and is based on services to be performed over a period of at
least 12 months.

1.21 “Performance Period” shall mean the period over which Performance-Based
Compensation is earned.

1.22 “Plan” shall mean The WhiteWave Foods Company Post-2004 Executive Deferred
Compensation Plan set forth in this document, as it may be amended from time to
time.

1.23 “Plan Year” shall mean the twelve-month period beginning each January 1 and
ending each December 31.

1.24 “Profit Sharing Credit” shall mean the amount contributed to the
Participant’s Account as a profit sharing credit pursuant to Section 3.3 hereof.

1.25 “Restricted Stock Unit” means an award of restricted stock units, including
both time-vesting and performance-based restricted stock units, granted to a
Participant pursuant to the Company’s 2012 Stock Incentive Plan or any other
equity compensation plan adopted by the Company.

1.26 “RSU Participants” means the Non-employee Directors and those other
Participants, if any, who are designated by the Committee from time to time as
eligible to defer Restricted Stock Units.

1.26 “Trust” shall mean the trust, if any, that shall be established by the
Company in order to assist it in funding its obligations (and those of its
subsidiaries) that are recorded under the Plan.

1.27 “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity or such other dates as may be established
by the Committee.

1.28 “WhiteWave Group Employee” shall have the meaning ascribed thereto in the
Preamble.

ARTICLE II

ELIGIBILITY

Participation in the Plan shall be made available to a select group of
individuals, as determined by the Board or the Committee, who are providing
services to the Company or an Affiliate in key positions of management and
responsibility. Participation in the Plan shall also be made available to
Non-employee Directors. Without limiting the generality of the foregoing,

 

6



--------------------------------------------------------------------------------

each Dean Foods Participant shall become a Participant hereunder as of the
Distribution Effective Date. Any person who is eligible to be a Participant
hereunder may elect to participate hereunder by executing a participation
agreement in such form and at such time as the Committee shall require, provided
that each participation agreement shall be executed (i) not later than the day
immediately preceding the Plan Year for which an individual elects to make
contributions to the Plan in accordance with the provisions of Section 3.1
hereof for compensation other than Performance-Based Compensation deferred
pursuant to clause (ii) below and Restricted Stock Units deferred pursuant to
clause (iii) below, (ii) not later than six months before the end of the
Performance Period, for Performance-Based Compensation and (iii) in the case of
Restricted Stock Units, not later than the 30th day after the date of grant,
provided that such election is also made at least 12 months in advance of the
earliest date on which such Restricted Stock Units are scheduled to vest.
Notwithstanding the foregoing, in the first year in which an individual becomes
eligible to participate in the Plan, he may elect to participate in the Plan by
executing a participation agreement, in such form as the Committee shall
require, within thirty (30) days after the date on which he is notified by the
Committee of his eligibility to participate in the Plan or, with respect to
Performance-Based Compensation, such later date as is specified in the preceding
sentence. The election to participate in the Plan for a Participant first
enrolled during a Plan Year shall become effective as of the first full payroll
period beginning on or after the Committee’s receipt of his participation
agreement. With respect to the Plan Year that includes the Distribution
Effective Date, the elections made by any Dean Foods Participant under the Dean
Foods Post-2004 Plan shall be deemed to have been made pursuant to the terms of
this Plan and shall be honored in accordance with their terms. The determination
as to the eligibility of any individual to participate in the Plan shall be in
the sole and absolute discretion of the Committee, whose decision in that regard
shall be conclusive and binding for all purposes hereunder.

ARTICLE III

CREDITS TO ACCOUNT

3.1 For any Plan Year, a Participant may, in the manner and at the time
prescribed by the Committee, irrevocably elect to defer a portion of the Annual
Compensation otherwise payable to such Participant with respect to such Plan
Year or, in the case of Restricted Stock Units, granted to such RSU Participant
with respect to such Plan Year, not to exceed the maximum amount established by
the Committee. Such an election, if made, shall only be effective if the
Participant is still an employee of the Company or an Affiliate (or in the case
of a Non-employee Director, if such Participant is still a director), as of the
date that the Annual Compensation would otherwise have been paid or the
Restricted Stock Unit would otherwise have been granted. Any amount deferred
pursuant to this Article III from the Annual Compensation otherwise payable to a
Participant (other than Restricted Stock Units deferred by RSU Participants)
shall be transferred to the Trust, if any, and credited to the Account of such
Participant as soon as practicable after the date on which such amounts would
otherwise have been paid to the Participant.

 

7



--------------------------------------------------------------------------------

3.2 The Committee shall credit a matching contribution, calculated as provided
in this Section 3.2, to the Company Contribution Account of each Participant
with respect to Annual Compensation deferred under the Plan during any Plan Year
pursuant to Section 3.1 above. The matching contribution, if any, shall be
computed as follows: (i) the Committee shall first compute a maximum matching
contribution for each Participant for a Plan Year, on the salary deferrals made
by the Participant under the 401(k) plan in which the Participant participates,
using the formula applied by such 401(k) plan with respect to the percentage of
salary deferrals matched and the maximum percentage of compensation which is
subject to the match, but using the Participant’s Annual Compensation as defined
in this Plan up to the maximum compensation that may be considered on behalf of
a participant under such 401(k) plan (unless otherwise approved by the Board of
Directors of the Company); (ii) the Committee shall then determine the amount of
matching contributions made for the Participant under such 401(k) plan; and
(iii) the difference between (i) and (ii), if any, is the matching contribution
to be credited to the Participant’s Company Contribution Account under the Plan.
The Committee shall credit a matching contribution, if any, to the Participant’s
Company Contribution Account as soon as administratively practicable following
the end of the Plan Year in which the 401(k) plan year ends, and the Company
shall transfer a similar amount to the Trust, if any, as soon as
administratively practicable following such date. A Non-employee Director who
participates in the Plan is not eligible for matching contributions.

3.3 For each Plan Year, the Committee shall credit each Participant’s Company
Contribution Account with an amount that represents a Profit Sharing Credit. The
Profit Sharing Credit shall be equal in amount to the additional contribution,
if any, which would have been allocated as a non-matching contribution to the
Participant’s account in the 401(k) plan in which the Participant is eligible to
participate, if the Participant had not elected to defer, pursuant to this Plan,
Annual Compensation that otherwise would have been paid during the plan year of
the 401(k) plan which ends in the Plan Year. The Committee shall credit the
Profit Sharing Credit to the Company Contribution Account of each Participant
entitled thereto as soon as administratively practicable following the end of
the Plan Year. A Non-employee Director who participates in the Plan is not
eligible for a Profit Sharing Credit.

3.4 At the time of making the deferral elections described in Section 3.1 and at
such other times as are allowed by the Committee, the Participant shall
designate, on a form provided by the Committee, the types of investments in
which the Participant’s Account, other than Restricted Stock Units deferred by
RSU Participants, will be deemed to be invested for purposes of determining the
amount of earnings to be credited to that Account. Such designations may vary by
deferral source (i.e., salary or bonus) and by deferral Plan Year. Any Company
Contributions pursuant to Section 3.2 and or 3.3 shall be deemed to be invested
in the same investments elected by the Participant for his or her deferrals from
salary for the Plan Year for which the Company Contribution is made (even though
it is credited in a subsequent Plan Year), or if none, as elected by the
Participant for his deferrals from bonuses for such Plan Year. Notwithstanding
the foregoing, the investment directions in effect with respect to any Dean
Foods Participant under the Dean Foods Post-2004 Plan immediately prior to the
Distribution Effective Date shall be deemed to have been made in accordance with
the terms of this Plan and shall be honored in accordance with their terms,
until changed by such Participant in accordance with the applicable provisions
hereof; provided that, such investment directions will not be continued under
the Plan to the extent that they would have deemed the investment of such Dean
Foods Participant’s account under the Dean Foods Post-2004 Plan in a life
insurance policy, in

 

8



--------------------------------------------------------------------------------

which case a new investment direction shall be required hereunder in respect of
that portion of such account. If new directions are required from a Dean Foods
Participant, and are not received by the Company prior to the Distribution
Effective Date, the Committee shall direct the investment of the Participant’s
Account into the investment choice under the Plan that the Committee determines,
in its sole discretion, to present the least risk of the loss of principal. On a
quarterly or other basis selected by the Committee, the Committee shall credit
to each Participant’s Account an amount equal to the interest, earnings or
losses that would have resulted to the Account if the amounts credited to the
Account were invested as elected by the Participant.

3.5 If an RSU Participant elects to defer Restricted Stock Units pursuant to
Section 3.1, then at the time any such Restricted Stock Units become vested
under the terms of the applicable award agreement, such RSU Participant’s
Account shall be credited with an equal number of notional shares of Common
Stock, each of which shall have a value as of any date equal to the Fair Market
Value of a share of Common Stock. Upon the payment of a regular cash dividend by
the Company on issued and outstanding shares of Common Stock, an amount equal to
such per share dividend amount multiplied by the number of notional shares of
Common Stock credited to each RSU Participant’s Account shall be credited to the
RSU Participant’s Account as of the dividend payment date and shall be deemed
invested in additional whole and fractional notional shares of Common Stock,
based on the Fair Market Value of a share of Common Stock on the dividend
payment date. In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number of notional shares of Common Stock credited to each Account under the
Plan shall be appropriately adjusted by the Committee. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.

3.6 At any time, the Company may, in its sole discretion, credit an amount on
behalf of a particular Participant to his or her account. The crediting of such
an amount shall be evidenced by providing the Participant a notice or statement
specifying the amount of the credit. Thereafter, the amount credited to the
Participant’s Account shall be subject to all of the same terms and provisions
as amounts credited to the Account under Section 3.2 of the Plan. In addition,
as of the Distribution Effective Date, the Company shall credit to the Account
of each Dean Foods Participant an amount equal to the account balance held for
the benefit of such Dean Foods Participant under the Dean Foods Post-2004 Plan
as of the Distribution Effective Date.

3.7 Notwithstanding the provisions of this Article III, effective August 17,
2006, if the transfer of assets to the Trust, if any, would cause amounts to be
immediately taxed to the Participants as a result of the application of the
provisions of the Pension Protection Act of 2006 (the “PPA”), the transfer to
the Trust shall be delayed until such time as the provisions of the PPA no
longer will cause adverse consequences to the Participants.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

BENEFITS

4.1 After the death of a Participant, the Beneficiary of such Participant shall
be entitled to the entire value of all amounts credited to such Participant’s
Account, determined as of the Valuation Date coincident with or preceding the
date of distribution, including any additional amount credited to such
Participant’s Account as a result of life insurance proceeds payable due to an
investment direction made by the Participant to deem to invest a portion of the
Account in insurance on the Participant’s death.

4.2 If a Participant suffers a Disability while employed by the Company or an
Affiliate (even if the official determination of such Disability does not occur
until after the end of such Participant’s employment) or if a Participant who is
a Non-employee Director suffers a Disability while serving in such capacity,
such Participant shall be entitled to the entire value of all amounts credited
to such Participant’s Account, determined as of the Valuation Date coincident
with or immediately preceding the date of distribution. Such amount shall be
payable to the Participant as soon as administratively feasible after the
Committee determines that the Participant has suffered a Disability.

4.3 After a Participant’s employment terminates or such Participant ceases to be
a Non-employee Director for any reason other than death or Disability, such
Participant shall be entitled to the entire value of all amounts credited to the
Account of such Participant, determined as of the Valuation Date coincident with
or preceding the date of distribution, except that the Participant shall only be
entitled to the vested portion, if any, of his Company Contribution Account. The
vested portion of a Participant’s Company Contribution Account shall be
determined by applying the Participant’s vesting percentage calculated pursuant
to the terms of the 401(k) Plan. In addition to crediting service with Related
Employers, as that term is defined in the 401(k) Plan, the Company will credit
service with organizations and their predecessors in which the Company owns an
interest but which do not qualify as Related Employers.

4.4 If there is a Change in Control of an employer or its direct or ultimate
parent, the Plan shall distribute the Accounts of all Participants employed by
such entity or its subsidiaries impacted by such Change in Control, in a single
lump sum within 30 days after such Change in Control. The Committee shall
determine an appropriate Valuation Date to be used in connection with the
distributions to be made, which Valuation Date shall not be more than one month
prior to the date of distribution. A “Change in Control” means the first
occurrence of any of the following events after the Distribution Effective Date:
(i) any person, entity or “group” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Act”)), other than Dean Foods, the
Company, a wholly-owned subsidiary of the Company, and any employee benefit plan
of the Company or any wholly-owned subsidiary of the Company, becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Act), of 30% or more of
the combined voting power of the Company’s then outstanding voting securities;
(ii) the persons who, as of the Distribution Effective Date, are serving as the
members of the Board (the “Incumbent Directors”) shall cease for any reason to
constitute at least a majority of the Board (or the board of directors of any
successor to the Company), provided that any director elected to the Board, or
nominated for election, by at least two-thirds of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
clause (ii); (iii) the Company

 

10



--------------------------------------------------------------------------------

consummates a merger or consolidation with any other corporation, and as a
result of which (A) persons who were shareholders of the Company immediately
prior to such merger or consolidation, do not, immediately thereafter, own,
directly or indirectly and in substantially the same proportions as their
ownership of the stock of the Company immediately prior to the merger or
consolidation, more than 50% of the combined voting power of the voting
securities entitled to vote generally in the election of directors of (x) the
Company or the surviving entity or (y) an entity that, directly or indirectly,
owns more than 50% of the combined voting power entitled to vote generally in
the election of directors of the entity described in subclause (x), and (B),
within the twelve-month period after such consummation of the merger or
consolidation, the members of the Board as of the consummation of such merger or
consolidation cease to constitute a majority of the board of directors of the
Company or the surviving entity (or the entity that, directly or indirectly,
owns more than 50% of the combined voting power entitled to vote generally in
the election of directors of the Company or such surviving entity); or (iv) the
shareholders of the Company approve a sale, transfer or other disposition of all
or substantially all of the assets of the Company, which is consummated and
immediately following which the persons who were shareholders of the Company
immediately prior to such sale, transfer or disposition, do not own, directly or
indirectly and in substantially the same proportions as their ownership of the
stock of the Company immediately prior to the sale, transfer or disposition,
more than 50% of the combined voting power of the voting securities entitled to
vote generally in the election of directors of (x) the entity or entities to
which such assets are sold or transferred or (y) an entity that, directly or
indirectly, owns more than 50% of the combined voting power entitled to vote
generally in the election of directors of the entities described in subclause
(x).

ARTICLE V

PAYMENT OF BENEFITS AT TERMINATION

5.1 In the case of a Participant who terminates employment with the Company or
ceases to be a Non-employee Director, the amount credited to the Participant’s
Account (provided it is more than $25,000 or such smaller amount allowed by
regulations issued by the U.S. Department of the Treasury) shall be paid to the
Participant at the time and in the form selected by the Participant in the
deferral election form completed by the Participant for a Plan Year. The
Participant may elect from among the following optional forms of benefit:

(a) a lump sum distribution;

(b) substantially equal annual installments over five (5) years; or

(c) substantially equal annual installments over ten (10) years.

If an installment form of payment is elected, then the distribution shall be
deemed to be made on a pro rata basis out of all investment options in which
amounts credited to a Participant’s Account are deemed to be invested. A
Participant may make a separate distribution election with respect to each
deferral source for each Plan Year. Notwithstanding the Participant’s
distribution election, if the amount credited to a Participant’s Account is
equal to or less than $25,000 (or such smaller amount allowed by regulations
issued by the U.S. Department of the Treasury), at the time distribution of the
Account is to commence, payment will be made in a lump sum, and even if
installment payments have commenced under this Section 5.1, if the value of such
remaining amounts is $25,000 (or such smaller amount allowed by regulations
issued by the U.S. Department of the Treasury) as of a payment date, all
remaining amounts credited to a Participant’s Account shall be distributed in a
lump sum.

 

11



--------------------------------------------------------------------------------

Payment shall be made, or in the case of installment payments, shall commence,
as soon as administratively practicable, during the calendar quarter immediately
following the Participant’s termination of employment with the Company or
termination as a member of the Board, or, if so elected by the Participant in
the Participant’s deferral election form, as soon as administratively
practicable during the calendar year following the year in which such event
occurs. If installment payments are made, the unpaid balance of the
Participant’s Account shall continue to share in the income and losses
attributable thereto, in accordance with the provisions of the Plan, during the
period for which installment payments are made.

A Participant may modify the time or form of benefit for a distribution due to
termination of employment subject to the following limitations:

 

  (a) the Participant may change the time and/or form of distribution for a
distribution due to termination of employment attributable to deferrals made in
a Plan Year, such a change may be made only one time per deferral type (i.e.,
salary or bonus);

 

  (b) any change must be made by a written notice to the Committee or its
designee at least one year in advance of the Participant’s termination of
employment; and

 

  (c) the change must postpone the payment(s) at least five years after their
scheduled payment date(s).

5.2 Payment of a Participant’s benefit on account of death shall be made to the
Beneficiary of such Participant in a lump sum as soon as practicable following
the Committee’s receipt of proper notice of such Participant’s death.

5.3 The payment of benefits under the Plan shall begin at the date specified in
accordance with the provisions of Sections 5.1 and 5.2 hereof; provided that, in
case of administrative necessity, the starting date of payment of benefits may
be delayed up to thirty (30) days as long as such delay does not result in the
Participant’s or Beneficiary’s receiving the distribution in a different taxable
year than if no such delay had occurred.

5.4 Each distribution shall be charged to the appropriate Plan Year and deferral
type subaccount of the Participant from which the distribution is to be made. If
less than the total balance of such subaccount is to be distributed, such
distribution shall be charged on a pro rata basis to each investment in which
such subaccount is deemed to be invested.

5.5 To the extent a Participant’s Account is credited with notional shares of
Common Stock pursuant to Section 3.5, all distributions from such Account shall
paid in whole shares of Common Stock plus a cash payment in lieu of any
fractional share of Common Stock, provided that the Board may provide, in its
sole discretion, that any such distribution instead shall be paid entirely in
cash. All amounts credited to a Participant’s Account in a form other than
notional shares of Common Stock shall be distributed in cash.

5.6 Notwithstanding anything in Section 4.3 or 5.1 to the contrary, no
distributions as a result of termination of employment shall be made to a
Participant before the date that is six months after the date a Participant
terminates employment with the Company, if that Participant is, on the date of
termination, a “specified employee,” as defined in the regulations issued by the
U.S. Department of the Treasury under Section 409A of the Code, which
regulations are incorporated herein by reference.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

IN-SERVICE WITHDRAWALS

6.1 In the event of an unforeseeable emergency, a Participant may make a request
to the Committee for a withdrawal from the Account of such Participant. For
purposes of this Section, the term “unforeseeable emergency” shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Any determination of the existence of an unforeseeable emergency
and the amount to be withdrawn on account thereof shall be made by the
Committee, in its sole and absolute discretion. However, notwithstanding the
foregoing, a withdrawal will not be permitted to the extent that the financial
hardship is or may be relieved: (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not itself cause severe financial
hardship; or (iii) by cessation of deferrals under this Plan. In no event shall
the need to send a Participant’s child to college or the desire to purchase a
home be deemed to constitute an unforeseeable emergency. No member of the
Committee shall vote or decide upon any matter relating to the determination of
the existence of such member’s own financial hardship or the amount to be
withdrawn on account thereof. A request for a hardship withdrawal must be made
in the manner prescribed by the Committee, and must be expressed as a specific
dollar amount. The amount of a hardship withdrawal may not exceed the amount
required to meet the severe financial hardship plus the amount needed to pay
taxes reasonably anticipated as a result of the distribution. All hardship
withdrawals shall be paid in a lump sum in accordance with Section 5.5.

6.2 On a form prescribed by the Committee during the applicable enrollment
period, a Participant can elect to receive that Plan Year’s deferrals made
pursuant to Section 3.1, matching contributions credited pursuant to
Section 3.2, additional credits made that Plan Year pursuant to Sections 3.3,
3.4, or 3.6 and earnings thereon, at a date specified by the Participant. Such
date shall be no earlier than two (2) years from the last day of the Plan Year
for which the deferrals and matching and other credits are made or, in the case
of Restricted Stock Units deferred by an RSU Participant, the date on which such
Restricted Stock Units are scheduled to vest. Any withdrawal under this
Section 6.2 shall be made in a single lump sum in accordance with Section 5.5. A
Participant may delay the time for a scheduled in-service withdrawal subject to
the following limitations:

 

  (a) the Participant may delay the time for a scheduled in-service withdrawal
attributable to deferrals made in a Plan Year, such a delay may be made only one
time per deferral type;

 

  (b) the change must be made by a written notice to the Committee or its
designee at least one year in advance of the date the payment was scheduled to
be made; and

 

13



--------------------------------------------------------------------------------

  (c) the change must postpone the payment at least five years after its
scheduled payment date.

6.3 In the case of a withdrawal pursuant to Section 6.1, if less than the total
balance of the Participant’s account is being withdrawn, then the withdrawal
shall be charged to each subaccount of the Participant on a pro rata basis, and
with respect to each subaccount, the withdrawal shall be charged on a pro rata
basis to each investment in which such subaccount is deemed to be invested. In
the case of a scheduled in-service withdrawal pursuant to Section 6.2, such
withdrawal shall be charged to the appropriate Plan Year and deferral type
subaccount of the Participant, and if the withdrawal is less than the total
amount of such subaccount, it shall be charged on a pro rata basis to each
investment in which such subaccount is deemed to be invested.

ARTICLE VII

ADMINISTRATION OF THE PLAN

7.1 The Plan shall be administered by the Committee. The members of the
Committee shall serve without bond or security for the performance of their
duties hereunder unless applicable law makes the furnishing of such bond or
security mandatory or unless required by the Company.

7.2 The Committee may appoint any member of the Committee to act on behalf of
the Committee. Any person who is a member of the Committee shall not vote or
decide upon any matter relating solely to such member or vote in any case in
which the individual right or claim of such member to any benefit under the Plan
is particularly involved. If, in any matter or case in which a person is so
disqualified to act, the remaining persons constituting the Committee cannot
resolve such matter or case, the Board will appoint a temporary substitute to
exercise all the powers of the disqualified person concerning the matter or case
in which such person is disqualified.

7.3 The Committee may designate and delegate to one or more other persons any of
the Committee’s responsibilities under the Plan, and may revoke any such
delegation or designation at any time. The Committee may employ persons to
render advice with regard to any of its responsibilities. All usual and
reasonable expenses of the Committee shall be paid by the Company. The Company
shall indemnify and hold harmless each member of the Committee from and against
any and all claims and expenses (including, without limitation, attorneys’ fees
and related costs), in connection with the performance by such member of duties
in that capacity, other than any of the foregoing arising in connection with the
willful neglect or willful misconduct of the person so acting.

7.4 The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Participants and
Beneficiaries.

 

14



--------------------------------------------------------------------------------

7.5 Any action to be taken hereunder by the Company shall be taken by resolution
adopted by the Board or by a committee thereof; provided, however, that by
resolution, the Board or a committee thereof may delegate to any officer of the
Company the authority to take any such actions hereunder.

ARTICLE VIII

CLAIMS REVIEW PROCEDURE

8.1 In the event that a Participant or Beneficiary is denied a claim for
benefits under this Plan (the “Claimant”), the Committee shall provide to the
Claimant written notice of the denial within 90 days after the claim is filed
(45 days in the case of a Disability claim) unless an extension of time for
processing the claim is necessary because more information is needed (or, in the
case of a Disability claim, an extension is necessary for reasons beyond the
control of the Committee), in which case a decision will be rendered not later
than 180 days (75 days in the case of a Disability claim which may be further
extended to 105 days if the additional extension is necessary due to reasons
beyond the control of the Committee) after the initial receipt of the claim. If
such an extension of time for processing the claim is required, written notice
of the extension and additional information that is necessary to process the
claim will be furnished to the Claimant prior to the expiration of the initial
90-day (or 45-day) period and will indicate the special circumstances requiring
an extension of time for processing the claim and will indicate the date the
Committee expects to render its decision. In no event will such extension exceed
a period of 90 days from the end of the initial period. The notice shall set
forth:

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific references to pertinent Plan provisions on which the Committee
based its denial;

 

  (c) a description of any additional material or information needed for the
Claimant to perfect the claim and an explanation of why the material or
information is needed;

 

  (d) if the claim is a claim for a Disability benefit, the Participant will be
notified if an internal rule, guideline, protocol or other similar criterion was
relied on by the Committee and the Participant will be provided with a copy of
such rule, guideline, protocol, or other criterion free of charge on the
Participant’s request. If the claim is a claim for a Disability benefit and the
denial is based on a medical necessity or other similar exclusion or limit, the
Participant will be provided, free of charge at his or her request, an
explanation of how that exclusion or limit and any clinical judgments apply to
the Participant’s medical circumstances.

 

  (e) a statement that the Claimant may:

 

  (i) request a review upon written application to the Committee;

 

  (ii) review pertinent Plan documents; and

 

  (iii) submit issues and comments in writing; and

 

15



--------------------------------------------------------------------------------

(f) that any appeal the Claimant wishes to make of the adverse determination
must be in writing and received by the Committee within 60 days (180 days in the
case of a Disability claim) after receipt of the Committee’s notice of denial of
benefits. The Committee’s notice must further advise the Claimant that failure
to appeal the action to the Committee in writing within the 60-day (or 180-day)
period will render the Committee’s determination final, binding, and conclusive.

8.2 If the Claimant should appeal to the Committee, the Claimant, or the duly
authorized representative of such Claimant, may submit, in writing, whatever
issues and comments such Claimant, or the duly authorized representative of such
Claimant, feels are pertinent. The Committee shall re-examine all facts related
to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days (45 days in the case of a
Disability claim) of the Claimant’s written request for review, unless special
circumstances (such as a hearing) would make the rendering of a decision within
the 60-day (or 45-day) period infeasible, but in no event shall the Committee
render a decision regarding the denial of a claim for benefits later than 120
days (90 days in the case of a Disability claim) after its receipt of a request
for review. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the date the extension period commences. The Claimant will
also be entitled to receive, on request and free of charge, access to and copies
of all documents, records, and other information relevant to the claim. In
addition, if the claim is a claim for a Disability benefit, the Participant will
be notified if an internal rule, guideline, protocol or other similar criterion
was relied on by the Committee and will be provided with a copy of such rule,
guideline, protocol, or other criterion free of charge at your request. If the
claim is a claim for a Disability benefit and the denial is based on a medical
necessity or other similar exclusion or limit, the Participant will be provided,
free of charge at his or her request, an explanation of how that exclusion or
limit and any clinical judgments apply to the Participant’s medical
circumstances. In the case of a Disability claim, the review on appeal must be
made by a different decision-maker from the Committee and that decision-maker
cannot give procedural deference to the original decision. If the Claimant is
dissatisfied with the Committee’s (or other independent fiduciary’s) review
decision, the Claimant has the right to file suit in a federal or state court.

ARTICLE IX

LIMITATION OF RIGHTS

The establishment of this Plan shall not be construed as giving to any
Participant, employee of the Company or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
equity or other interest in the assets or business of the Company or shares of
Company stock or as giving any employee the right to be retained in the
employment of the Company. All employees of the Company and Participants shall
be subject to discharge to the same extent they would have been if this Plan had
never been adopted.

 

16



--------------------------------------------------------------------------------

ARTICLE X

LIMITATION OF ASSIGNMENT AND PAYMENTS

TO LEGALLY INCOMPETENT DISTRIBUTEE

10.1 No benefits which shall be payable under the Plan to any person shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of the same
shall be void. No benefit shall in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent required by law.

10.2 Whenever any benefit which shall be payable under the Plan is to be paid to
or for the benefit of any person who is then a minor or determined by the
Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.

ARTICLE XI

AMENDMENT TO OR TERMINATION OF THE PLAN

The Board and the Committee, or either of them acting independently, reserve the
right at any time to amend or terminate the Plan in whole or in part or to add a
supplement to the Plan to provide benefits for specified Participants. No
amendment shall have the effect of retroactively depriving Participants or
Beneficiaries of rights already accrued under the Plan. Any amendment to the
Plan shall be executed by an officer of the Company. Upon termination of the
Plan, the Committee may, in its sole and absolute discretion, and
notwithstanding any other provision hereunder to the contrary, direct that all
benefits hereunder will be paid as soon as administratively practicable
thereafter.

ARTICLE XII

GENERAL AND MISCELLANEOUS

12.1 In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

12.2 The Section headings and numbers are included only for convenience of
reference and are not to be taken as limiting or extending the meaning of any of
the terms and provisions of this Plan. Whenever appropriate, words used in the
singular shall include the plural or the plural may be read as the singular.

 

17



--------------------------------------------------------------------------------

12.3 The validity and effect of this Plan and the rights and obligations of all
persons affected hereby shall be construed and determined in accordance with the
laws of the State of Delaware, without reference to its conflicts of law
provisions, unless superseded by federal law.

12.4 The Company is not required to set aside any assets for payment of the
benefits provided under this Plan. A Participant shall have no security interest
in any amounts credited hereunder on such Participant’s behalf. It is the
Company’s intention that this Plan be construed as a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of highly compensated employees.

12.5 All amounts payable hereunder shall be reduced by any and all federal,
state and local taxes imposed upon the Participant or a Beneficiary which are
required to be paid or withheld by the Company.

IN WITNESS WHEREOF, the Company has caused this amendment and restatement to be
effective as of January 1, 2014.

 

THE WHITEWAVE FOODS COMPANY By:  

/s/ Tommy Zanetich

 

Thomas N. Zanetich

Executive Vice President, Human Resources

 

18